IN THE UNITED STATES DISTRICT COURT
FOR THE SOU'I`I-IERN DISTRICT OF OHIO
WESTERN DIVISION
Michael Leon Holdbrooks,
Petitioner(s),
Case Number: l:lch183
vs.
Judge Susan J. Dlott
Warden, Correctional Reception Center, et al., :
Respondent(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Stephanie K. Bowman filed on January 15, 2019 (Doc. 7), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired January 29, 2019, hereby
ADOP'I`S said Report and Recommendation.

Accordingly, respondent’s motion to dismiss (Doc. 6) is GRANTED and petitioner’s
petition for a writ of habeas corpus pursuant to 28 U.S.C. §2254 (Doc. 3) is DISMISSED without
prejudice to refiling aRer petitioner exhausts his state court remedies.

A certificate of appealability will not issue under the standard set forth in Slack v.
McDaniel, 529 U.S. 473, 484-85 (2000), because “jurists of reason” will not find it debatable
whether this Court is correct in its procedural ruling that petitioner has failed to exhaust state
court remedies and that this case is dismissed without prejudice pending his exhaustion of such

remedies.

With respect to any application by petitioner to proceed on appeal in forma pauperis, the

Court certifies pursuant to 28 U.S.C. §181 5(a)(3) that an appeal ol` any Order adopting the Report
and Recommendation will be not be taken in "‘good Faith_." and therefore petitioner is DENIEI)
leave to appeal in forma pauperis See Fed. R. App. P. 24(21); K:`ncade t-'. Sparkman, l 1? F.3d
949, 952 (6“‘ Cir. 199?).

lT IS SO ORDERED.

/§axw(l@@db

lodge Susan J.Edo
Unitcd States Dislrict Court

